Citation Nr: 1702020	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or chronic multi-symptom illness.

4.  Entitlement to an initial compensable evaluation prior to May 30, 2013, and to an evaluation higher than 20 percent on and after May 30, 2013, for service-connected lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from January 2003 until January 2004, with service in Southwest Asia.  The Veteran had additional service in the Army Reserves.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During this appeal and specifically in a June 2013 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned a disability evaluation of 20 percent effective May 30, 2013; and increased the disability evaluation of the Veteran's lumbar spine disorder from 0 to 20 percent effective May 30, 2013.  As higher evaluations are available both prior to and following May 30, 2013, the issue of entitlement to a higher rating for lumbar degenerative disc disease for the entire period on appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1998).  The Veteran filed a timely July 2013 notice of disagreement (styled as a VA 9 with a hearing request) as to the effective date assigned for service connection for his right lower extremity radiculopathy, and as to the effective date assigned for his lumbar spine disorder evaluation increase.  As noted above, the Board retains jurisdiction of the Veteran's claim of entitlement to an initial compensable rating for service-connected lumbar spine disorder prior to May 30, 2013.  In a November 2014 rating decision, the RO granted an earlier effective date of January 17, 2013 for the grant of service connection for right lower extremity radiculopathy.  A statement of the case was issued in December 2014.  As the Veteran did not perfect an appeal to that issue, it is not before the Board.  

In October 2013, VA received notification from the Veteran that he desired to withdraw his July 2013 hearing request.  This request is deemed withdrawn.
This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The issues of entitlement to service connection for a respiratory disorder and entitlement to a higher evaluation for the service-connected lumbar degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset during his period of active service.

2.  The Veteran does not have a bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision to grant service connection for tinnitus, any deficiencies in VA's duties to notify and assist the Veteran with that claim are moot.  

Regarding his claim for service connection for bilateral hearing loss, VA's duty to notify was satisfied by letter dated March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  VA received a negative response for STRs from the Records Management Center for both periods of active service, and a formal finding of unavailability is of record that documents all attempts to obtain those records.  A May 2010 report of general information notes that the Veteran stated that he had a complete set of his STRs and had sent VA all pertinent records.  Also, as discussed below, any missing STRs would have no bearing on the outcome of the case as there is no current hearing loss disability for VA purposes, regardless of what is shown in the STRs.  The Veteran has not identified any available outstanding records relevant to the hearing loss claim decided herein.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board has no reason to doubt the accuracy of the audiometric testing results from an October 2010 VA audiology evaluation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran and that there is no error or issue that precludes the Board from addressing the merits of this portion of the appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has found that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regarding lay testimony, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  A Veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A February 2010 VA medical record reports that the Veteran had chronic tinnitus and mild hearing loss.  In an April 2010 statement, the Veteran reported that, while stationed in Iraq, he served as a .50 caliber gunner and had constant ringing in his left ear and difficulty hearing in general.  The Board notes that the Veteran's report of in-service military noise exposure is consistent with his service in Southwest Asia during a period of war.  Therefore, in-service exposure to hazardous noise is conceded.  The Veteran's father, aunt, and wife also submitted statements in April 2010 noting that the Veteran's hearing was worse since separation from service.

The Veteran underwent a VA audiology evaluation in October 2010.  The Veteran gave a history of military noise exposure in service, and denied occupational noise exposure in his civilian employment.  The examiner noted a current complaint of tinnitus that began in 2003 while the Veteran was in Iraq.  The Veteran reported constant left ear tinnitus, and intermittent right ear tinnitus.  Audiometric testing results showed the following: 

Hertz
500
1000
2000
3000
4000
Average
Left
30
15
20
20
10
16.25
Right
15
10
15
25
5
13.75

Speech recognitions scores measured 96 percent for the left ear, and 100 percent for the right ear.  The examiner diagnosed normal right ear hearing, and mild sensorineural left ear hearing loss at 500 Hertz that was not considered disabling.  In a December 2010 addendum opinion following review of the Veteran's claims file, the examiner opined that, given the normal hearing sensitivity of both ears, it was unlikely that tinnitus was due to military noise exposure.  In this regard, the audiologist failed to reconcile the finding that tinnitus had its onset in 2003 and failed to consider the Veteran's reports of continuity of symptomatology.  There is nothing in the record to suggest that the Veteran's hearing acuity has further deteriorated since he was last examined.  

Based on the foregoing, entitlement to service connection for tinnitus is warranted.  First, the Veteran has current diagnoses of tinnitus.  Second, there is evidence of in-service incurrence of exposure to hazardous military noise and tinnitus.  Third, the Veteran has competently and credibly testified that he first experienced tinnitus in service and that such symptomatology has continued thereafter.  The 2010 VA audiologist also noted that the Veteran's tinnitus first had its onset in 2003 during the Veteran's period of active service.  The Veteran's testimony is sufficient to establish a nexus between his period of active service and his currently diagnosed tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The VA medical opinion of record is inadequate, as it failed to consider all pertinent facts or provide a complete and thorough rationale to support the conclusions reached.  Accordingly, the preponderance of the evidence demonstrates that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

The foregoing evidence also demonstrates that entitlement to service connection for bilateral hearing loss is not warranted as the Veteran does not have a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2016).  In the absence of evidence of a hearing loss disability for VA purposes at any time during the appeal period, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C.A. §§ 1110, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2016).  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Regarding the Veteran's increased evaluation claim for service-connected lumbar degenerative disc disease, remand is required to secure an adequate examination report that assesses the current severity of this disorder.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Also, examination reports regarding joint conditions must contain range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  In a May 2016 statement, the Veteran's representative stated that the Veteran's lumbar spine disorder was worse than it had been at the most recent February 2016 VA spine examination.  Also, the 2016 examination report did not provide active and passive range of motion findings-including in weight bearing and non-weight bearing.  The record does not otherwise contain sufficient information in the absence of those findings to allow the Board to make an informed adjudication.  Thus, remand for a new examination is required.

Regarding the Veteran's service connection (respiratory) claim, remand is required to secure an adequate VA Gulf War examination and opinion.  The Veteran underwent a VA respiratory disorder examination in August 2010, at which time he reported that in service he had trouble with an "allergic cough" that he attributed to dust and jet fuel.  Specifically, he reported that his coughing or sneezing caused chest pain that radiated to his arms and that such symptoms had continued intermittently since separation from service.  The examiner identified a positive medical history of wheezing, dyspnea on moderate exertion, and non-anginal chest pain.  On physical examination, there was no evidence of abnormal breath sounds, congestive heart failure, or pulmonary hypertension.  Chest X-rays revealed normal findings.  The examiner reported that there was no objective medical evidence of a respiratory condition.  The examiner indicated that they were awaiting the results of pulmonary function testing.  September 2010 VA pulmonary function testing results were normal overall, but the pre-bronchodilator FEV1 was slightly below the normal range.  The technician who performed the test noted that the DLCO test was inaccurate due to low tank pressure.   However, in an addendum opinion, the 2010 VA examiner cited to the normal DLCO findings to support the overall finding that the pulmonary function test showed normal results.  As the 2010 examiner's conclusion that the Veteran did not have a respiratory disorder is based on what may be an inaccurate test result, the opinion is inadequate.

Also, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection for a respiratory disorder may also be established under 38 C.F.R. § 3.317 (2016).  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 C.F.R. § 3.317(a)(1). Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 U.S.C.A. § 1117(g).  Here, in a May 2016 statement, the Veteran's representative specifically argued that the Veteran's respiratory problems were due to environmental exposures while he was in service in Southwest Asia due to a undiagnosed illness.  The Board notes that in August 2010 the Veteran underwent a VA Gulf War examination.  However, those findings were limited to his lumbar spine disorder, and he was only afforded a VA respiratory examination for his respiratory disorder claim.  In light of the above, the Board finds that a VA Gulf War examination is need to resolve this claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Lastly, on remand efforts should be made to identify and obtain any outstanding and relevant VA or private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and, if after making reasonable efforts to obtain named records they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional available records are associated with the claims file, provide the Veteran with an appropriate examination to determine his severity of the service-connected lumbar spine degenerative disc disease.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Also, schedule the Veteran for a VA Gulf War examination with an examiner with the appropriate expertise to determine the nature and etiology of his claimed respiratory disorder.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed. 

The examiner is also asked to address the following:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed respiratory disorder (wheezing, coughing, pain in the chest and left arm) is due to a 1) diagnosable chronic multisymptom illness with a partially explained etiology, or 2) a disease with a clear and specific etiology and diagnosis?

b)  If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, then the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that the diagnosed respiratory disorder was incurred in service, to include as a result of his exposure to environmental hazards while serving in Southwest Asia. 

c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's respiratory disorder is a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders?  A medically unexplained chronic multisymptom illness may include signs or symptoms such as fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss. 

d)  If there are any respiratory symptoms not addressed by any respiratory diagnoses, is at least as likely as not (a 50 percent or greater probability) that the symptoms are a qualifying chronic disability or an undiagnosed illness?  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

5.  Review the examination reports to ensure complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal must be readjudicated- entitlement to service connection for a respiratory disorder and entitlement to higher evaluations for service-connected lumbar degenerative disc disease.  If any of these claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


